USCA11 Case: 21-10776      Date Filed: 04/19/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10776
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
SAM JONES, JR.,
a.k.a. SAMUEL JONES,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:19-cr-00117-TKW-2
USCA11 Case: 21-10776         Date Filed: 04/19/2022     Page: 2 of 7




2                       Opinion of the Court                 21-10776

                     ____________________

Before GRANT, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Sam Jones, Jr. appeals his convictions and 180-month sen-
tences for conspiracy to distribute and possession with intent to dis-
tribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(viii), 846. First, he argues that there was insufficient evi-
dence to support his conviction. Second, he asserts that the district
court erred in denying him a new trial on the ground that the gov-
ernment entrapped him with a larger-than-necessary amount of
drugs. Third, he argues that his sentence is substantively unrea-
sonable.
                                 I.

        We review de novo a challenge to the sufficiency of the evi-
dence supporting a conviction and the denial of a motion for judg-
ment of acquittal. United States v. Pirela Pirela, 809 F.3d 1195,
1198-99 (11th Cir. 2015). “We will not reverse a conviction for in-
sufficient evidence in a non-jury trial unless, upon reviewing the
evidence in the light most favorable to the government, no reason-
able trier of fact could find guilt beyond a reasonable doubt.” Id.
(quotation marks omitted). All credibility issues are resolved in fa-
vor of the guilty verdict. United States v. Chafin, 808 F.3d 1263,
1268 (11th Cir. 2015). Moreover, the factfinder “is free to choose
among alternative reasonable interpretations of the evidence, and
USCA11 Case: 21-10776        Date Filed: 04/19/2022    Page: 3 of 7




21-10776               Opinion of the Court                       3

the government’s proof need not exclude every reasonable hypoth-
esis of innocence.” United States v. Tampas, 493 F.3d 1291, 1298
(11th Cir. 2007) (quotation marks and citations omitted).
       No individual may knowingly or intentionally possess with
intent to distribute a controlled substance. 21 U.S.C. § 841(a)(1).
In relevant part, an offense under § 841(a) involving 500 grams or
more of methamphetamine is punishable by a minimum of 15
years’ imprisonment and a maximum of life imprisonment “if any
person commits such a violation after a prior conviction for a seri-
ous drug felony or serious violent felony has become final.” Id.
§ 841(b)(1)(A)(viii). A person who conspires to commit an offense
under 21 U.S.C. § 841 is subject to the penalties proscribed by that
section. Id. § 846.
       To sustain a conviction under 21 U.S.C. § 846, the govern-
ment must prove that: (1) an agreement existed between two or
more people to distribute drugs; (2) the defendant knew of the con-
spiratorial goal; and (3) the defendant knowingly joined or partici-
pated in the illegal scheme. United States v. Brown, 587 F.3d 1082,
1089 (11th Cir. 2009). While the government need not prove that
the defendant knew every detail or participated in every aspect of
the conspiracy, the government must show that the defendant
“knew the essential nature of the conspiracy.” United States v. Gar-
cia, 405 F.3d 1260, 1269-70 (11th Cir. 2005) (quotation marks omit-
ted). Participation in a conspiracy may be established by “direct or
circumstantial evidence, including inferences from the conduct of
USCA11 Case: 21-10776        Date Filed: 04/19/2022     Page: 4 of 7




4                      Opinion of the Court                21-10776

the alleged participants or from circumstantial evidence of a
scheme.” Id. at 1270 (quotation marks omitted).
       To sustain a conviction for possession with intent to distrib-
ute methamphetamine under 21 U.S.C. § 841(a)(1), the govern-
ment must establish “(1) knowledge; (2) possession; and (3) intent
to distribute.” United States v. Mercer, 541 F.3d 1070, 1076 (11th
Cir. 2008). A defendant has actual possession of a substance when
he has direct physical control over it, and constructive possession
can be shown by proving “ownership or dominion and control
over the drugs or over the premises on which the drugs are con-
cealed.” United States v. Woodard, 531 F.3d 1352, 1360 (11th Cir.
2008) (quotation marks omitted). A defendant’s intent to distribute
“may be inferred from the large quantity of narcotics that were
seized.” United States v. Tinoco, 304 F.3d 1088, 1123 (11th Cir.
2002).
        Here, the district court did not err in finding that the evi-
dence was sufficient to sustain Jones’s convictions because his text
messages, his statements, and Leiba’s statements allowed a rational
trier of fact to find him guilty beyond a reasonable doubt. As to the
conspiracy charge in Count 1, the evidence showed that Jones and
Leiba had an agreement to distribute over 500 grams of metham-
phetamine because their text messages and recorded conversations
indicated that they planned to sell 10 pounds of methamphetamine
at $7,000 per pound, law enforcement discovered 10 pounds of the
drug in Leiba’s car, there was approximately 2 pounds of metham-
phetamine on Jones’s bed, and he was heading to get the other 8
USCA11 Case: 21-10776          Date Filed: 04/19/2022      Page: 5 of 7




21-10776                Opinion of the Court                           5

pounds when he was arrested. Next, it was reasonable for the dis-
trict court to conclude that Jones knew about the plan because
Leiba testified that Jones knew that Leiba needed his help selling
the drugs and Jones stated that he contacted people who could help
sell the methamphetamine. He also participated in the conspiracy
by acting as a middleman.
       As to the possession with intent to distribute conviction in
Count 2, Jones knew that the packages that Leiba brought con-
tained methamphetamine because he removed some of the drug
from the bag and examined it. Next, Jones had control and con-
structive possession of the bags of methamphetamine because they
were on his bed and inside his house. Further, Jones contacted peo-
ple who could help him sell the drugs, which shows an intent to
distribute, as does the large amount of drugs involved.
                                  II.

       We review the denial for a new trial for abuse of discretion.
United States v. Perez-Oliveros, 479 F.3d 779, 782 (11th Cir.
2007). “A district court abuses its discretion if it applies an incorrect
legal standard, follows improper procedures in making the deter-
mination, or makes findings of fact that are clearly erroneous.”
United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015) (quota-
tion marks omitted). We deem abandoned issues and contentions
not raised by a defendant in his initial brief. United States v.
Wright, 607 F.3d 708, 713 (11th Cir. 2010). “To obtain reversal of
a district court judgment that is based on multiple, independent
USCA11 Case: 21-10776         Date Filed: 04/19/2022    Page: 6 of 7




6                      Opinion of the Court                 21-10776

grounds, [the defendant] must convince us that every stated
ground for the judgment against him is incorrect.” United States
v. Maher, 955 F.3d 880, 885 (11th Cir. 2020) (quotation marks omit-
ted).
        Rule 33 provides that, “[u]pon the defendant’s motion, the
court may vacate any judgment and grant a new trial if the interest
of justice so requires.” Fed. R. Crim. P. 33(a). Rule 33(b) author-
izes a district court to grant a new trial based on grounds other than
new evidence if the motion was filed within 14 days of the verdict.
Fed. R. Crim. P. 33(b)(2). Motions for a new trial based on the
weight of the evidence are “not favored” and are reserved only for
“really exceptional cases.” United States v. Gallardo, 977 F.3d 1126,
1140 (11th Cir. 2020) (quotation marks omitted).
        Here, it is unnecessary to reach the merits of Jones’s motion
because he abandoned any challenge to the district court’s deter-
mination that his motion was filed outside of the Rule 33 14-day
window and, thus, he has not challenged every ground for the dis-
trict court’s denial of his motion.
                                 III.

       We review the reasonableness of a district court’s sentence
for an abuse of discretion. United States v. Trailer, 827 F.3d 933,
935 (11th Cir. 2016). The party challenging the sentence bears the
burden of demonstrating that the sentence is unreasonable in light
USCA11 Case: 21-10776         Date Filed: 04/19/2022      Page: 7 of 7




21-10776                Opinion of the Court                          7

of the record, the factors listed in 18 U.S.C. § 3553(a), and the sub-
stantial deference afforded sentencing courts. United States v.
Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015).
      It is well-settled that a district court is not authorized to sen-
tence a defendant below the statutory mandatory minimum.
United States v. Castaing-Sosa, 530 F.3d 1358, 1360 (11th Cir. 2008).
Even if the guidelines range falls entirely below the mandatory
minimum sentence, the court must follow the mandatory statu-
tory minimum sentence. United States v. Clark, 274 F.3d 1325,
1328 (11th Cir. 2001). This is because the mandatory minimum
sentence “plainly [takes] precedence.” Id.
       Here, the district court did not err because Jones was sen-
tenced to the mandatory minimum sentence, which was mandated
by Congress, and thus the district court lacked the authority to de-
viate downward from the mandatory minimum sentence.
       AFFIRMED.